Citation Nr: 1703376	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  13-33 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for headaches, to include as secondary to service-connected nasal bone fracture.  

2.  Entitlement to service connection for chronic headaches, to include as secondary to service-connected nasal bone fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant is a Veteran who served on active duty from December 1963 to December 1965.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Winston-Salem, North Carolina,  Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in April 2011.  The RO issued a statement of the case (SOC) in September 2013.  The Veteran subsequently perfected his appeal with a VA Form 9 in February 2014.  In October 2016, a Video Conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

1.  In a January 2005 rating decision, the RO denied service connection for  headaches; the Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period. 

2.  Evidence received since the January 2005 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for headaches.

3. Resolving all doubt in the Veteran's favor, the evidence shows that the Veteran's chronic headaches are etiologically related to his active military service head injury.  

	
CONCLUSION OF LAW

1.  The January 2005 decision denying service connection for headaches is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 19.129, 19.192 (2016).

2.  New and material evidence has been received and the claim for service connection for headaches is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).  

3.  The criteria for establishing service connection for chronic headaches have been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and Material Evidence to Reopen the Claim for Service Connection

A. Legal Criteria

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA will reopen the claim and review the former disposition of the claim. The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

B.  Factual Background and Analysis 

In January 2005, the RO denied the Veteran's claim for entitlement to service connection for headaches.  The Veteran was notified of this denial in a letter later that month but did not appeal, and did not submit new and material evidence within the one year appeal period.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (presumption of regularity applies to RO's mailing of a VA decision to a veteran).  Therefore, this denial became final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In its January 2005 denial, the RO indicated the service treatment records show the Veteran complained of headaches.  The RO also cited as evidence an October 2004 VA examination that concluded the Veteran had headaches for 39 years.  The RO denied service connection on the basis that there was insufficient medical evidence from treatment reports showing chronic complaints of headaches.  

The evidence received since the January 2005 denial includes VA treatment records, a February 2011 VA examination, and lay statements proposing a nexus between his current headaches and service, and, or his service connected nasal fracture.  The February 2011 VA examiner found the Veteran's headaches were posttraumatic in nature, and related to a subdural hematoma from which the Veteran suffered.  

In November 2010 the Veteran submitted a request to reopen the previously denied claim of service connection.  VA treatment records indicate that in February 2010, he complained of headaches.  The RO ordered a VA examination,  and the Veteran underwent an exam in February 2011.  He was diagnosed with posttraumatic headaches with subdural hematoma.  The VA examiner concluded that his headaches were less likely than not secondary to the fractured nasal bone, and related the headaches to the subdural hematoma, which the examiner appeared to associate with the Veteran's in-service nasal fracture.  

In February 2012 the RO reopened the Veteran's claim, and denied service connection.

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285  (1996). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Moreover, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Here, the evidence suggests the Veteran's headache complaints are associated with a subdural hematoma which in turn has been associated with the Veteran's in-service head injury.  As this relates the claimed disability to an in-service injury and this evidence was not been previously of record, it is new and material.  Accordingly, the claim is reopened.  






II.  Headaches 

B. Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).
	
Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 


In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances. See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").


B.  Factual Background and Analysis 

The Veteran's service entrance examination was negative for any head trauma or headaches.  In September 1965, the Veteran was seen for reports of headaches, primarily after reading.  In October 1965, the Veteran had a cold, and reported headaches. The Veteran was afforded a separation examination in October 1965, and reported experiencing headaches when reading.  In November 1965 the Veteran was in a motor vehicle accident (MVA), with documentation of a blunt trauma to his forehead.  The Veteran complained of headaches and tenderness to his forehead and a long fracture of the nasal bone with no displacement was observed.  

In conjunction with the Veteran's claim for service connection for a nasal injury, the Veteran was afforded a VA examination in June 1976.  At the VA examination, he complained of headaches and reported being in a motor vehicle accident during service that resulted in a broken nose and headaches.  Examination revealed his septum was slightly deflected to the right.  Service connection for a nasal fracture was granted.  

According to a September 1986 examination, the Veteran was in a motor vehicle accident during service and as a result has constant pain in his face and nose, and was diagnosed with traumatic injury to the left side of his face.  In July 1987, the Veteran was noted as having suffered a nasal fracture as a result of the in-service MVA, and subsequently had headaches.  In March 1991, the Veteran complained of headaches since the motor vehicle accident in 1965, and in a December 1992 medical record from University Hospital, the Veteran reported headaches on an occasional basis.  

The Veteran filed a claim for increase related to his nasal fracture in November 1994, at which time he also reported headaches on a continuous basis that had worsened since 1990.  At the VAMC in November 1994, the Veteran reported headaches and facial pain.  A CT scan of his head was subsequently done, and the impression was chronic post traumatic extra-axial collection, such as a chronic subdural.  In a December 1994, University Hospital record, the Veteran's motor vehicle accident was documented as causing damage, and clots appeared on x-rays.  The Veteran reported headaches.  In December 1994, during a consultation at Presbyterian Hospital, the Veteran reported a history of headaches.  

In February 1995, the Veteran underwent a VA examination, and reported suffering from headaches ever since the MVA during service.  The examiner noted the Veteran had a chronic, large left frontal parietal subdural hematoma, with the only history of head trauma being the MVA in 1965.  At an April 1995 visit, the Veteran reported headaches. 

In April 1996, the Veteran underwent a VA examination, at which time he reported chronic headaches.  The examiner concluded the Veteran had a left frontal parietal mass lesion, with dementia and headaches.  The examiner concluded it was most likely that the mass was post traumatic, and cited the clear history of head trauma during service in 1965, which could be an etiologic factor.  

At the VAMC in July 1996, the Veteran reported headaches.  In September 1997, he was seen for complaints related to headaches.  In July 2000, the Veteran had a CT scan of his brain done at Presbyterian Hospital.  The CT scan revealed, a large chronic partially calcified subdural hematoma.  
In June 2001, the Veteran underwent a VA examination.  The Veteran reported that following the in-service MVA, he suffered with chronic recurrent headaches.  He was diagnosed with residual fracture of nasal bone with chronic severe headaches.  
In January 2004 a CT scan of his head was done at Carolinas HealthCare System that revealed a large calcified subdural hematoma.  

In October 2004, the Veteran underwent VA examinations.  The Veteran reported the 1965 MVA during service.  According to one examiner, the Veteran's headaches were not due to his healed nasal fracture.  Another examiner noted the Veteran suffered from daily headaches for the prior thirty-nine years, and a third examiner considered the Veteran's headaches were most likely caused by the trauma from 1965.  

According to a VAMC treatment entry, in February 2010 the Veteran was seen for headaches.  In August 2010, at Presbyterian Hospital, the Veteran was seen with reports of headaches, and a CT scan was done.  The scan revealed a subdural hematoma. 
 
In February 2011 the Veteran was afforded a VA examination.  The Veteran reported the MVA during service, and reported breaking his nose, and subsequently suffering from blood clots.  He reported headaches on a daily basis.  He reported taking over the counter medication to treat his headaches.  The examiner diagnosed him with posttraumatic headaches, with subdural hematoma.  The examiner cited as evidence, the service connected nose fracture, evidence of subdural hematoma from the 1980's, and concluded the hematoma was after the injury that provoked the nose fracture.  The examiner concluded the headaches were less likely than not secondary to the fractured nasal bone.  The rationale being that the Veteran has chronic posttraumatic headaches, most likely related to his subdural hematoma, "which as per notes in his file was incurred in after his nasal injury."  The examiner stated his nasal injury does not provide the type of headache the Veteran has.  The examiner went on to state that headaches are less likely as not permanently aggravated beyond natural progression by the fractured nasal bone. 

The Veteran's STRs document a motor vehicle accident, and he was subsequently granted service connected for a nasal fracture as a result of the motor vehicle accident.  The Veteran has consistently reported suffering from headaches immediately following the motor vehicle accident, through the present.  

As stated above, pursuant to an April 1996 examination report, the examiner linked the Veteran's headaches to the frontal parietal mass lesion.  The examiner noted the mass was likely posttraumatic, citing the 1965 motor vehicle accident.   Furthermore, according to an examination in October 2004, one examiner linked the Veteran's headaches with the motor vehicle accident during service, and another noted the Veteran had suffered from headaches for the prior 39 years.  

While the February 2011 examiner's opinion is not precisely phrased, a fair reading of it is that the Veteran's headaches were considered linked to a subdural hematoma which hematoma was considered to have been provoked by the Veteran's in-service head injury.  

Given the Veteran's long standing headache complaints, and a plausible basis to link those to his in-service head injury, the Board finds that the evidence is at least in equipoise as to whether the Veteran's headaches are related to service.  Given that the evidence is in equipoise, the Veteran is entitled to the benefit of the doubt as to whether there is a nexus between his current headaches and his service.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for the Veteran's chronic headaches is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).   


ORDER

The application to reopen the claim for service connection for headaches is granted. 

Entitlement to service connection for chronic headaches is granted.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


